EXHIBIT 10.34

 

Notice of Grant of Restricted Stock Unit Award and Award Agreement

(Directors)

 

SVB FINANCIAL GROUP

ID: 94-2875288

3003 Tasman Drive

Santa Clara, CA 95054

 

Name

Address

City, State, Zip

 

Award Number:

Plan: 2006 Equity Incentive Plan

ID:

 

 

Grant Agreement: Participant Name:      Employee ID:      Grant Number:     
Number of Restricted Stock Units:      Date of Grant:      Vesting Schedule:   
       Vesting Date    Shares                                             

Effective on the Date of Grant listed above, you have been granted an Award of
Restricted Stock Units (“RSUs”) under the SVB Financial Group 2006 Equity
Incentive Plan (the “Plan”).

RSUs in each period will vest in increments on the dates shown in the Vesting
Schedule (“Vesting Dates”), subject to the Participant continuing to be a
Service Provider through each such date. Unless otherwise specified in the
Restricted Stock Unit Election Form (the “Election”), the Settlements Dates for
the RSUs shall be the Vesting Dates.

Unless otherwise defined herein or in the Award Agreement, capitalized terms
herein or in the Award Agreement will have the defined meanings ascribed to them
in the Plan.

 

 

By your acceptance and the Company’s signature below, you and the Company agree
that these RSUs are granted under and governed by the terms and conditions of
the Company’s 2006 Equity Incentive Plan and the this Award Agreement, all of
which are attached and made a part of this document.

 

 

 

 

    

 

SVB Financial Group      Date

 

    

 

Participant Name      Date



--------------------------------------------------------------------------------

SVB FINANCIAL GROUP

RESTRICTED STOCK UNIT AWARD AGREEMENT

1. Grant. The Company hereby grants to the Participant under the Plan an Award
of the number of RSUs set forth on the first page, subject to all of the terms
and conditions in this Award Agreement and the Plan.

2. Company’s Obligation to Pay. Each RSU represents the right to receive a cash
payment equivalent to the value of a share of Common Stock (“Share”) on the date
it becomes vested. Unless and until the RSUs will have vested in the manner set
forth in Sections 3 and 4, the Participant will have no right to payment in
connection with any RSUs. Prior to actual payment of any vested RSUs, such RSUs
will represent an unsecured obligation of the Company, payable (if at all) only
from the general assets of the Company.

3. Vesting Schedule. Subject to Section 4, the RSUs awarded by this Award
Agreement will vest in the Participant according to the vesting schedule set
forth on the attached Restricted Stock Unit Agreement, subject to the
Participant continuing to be a Service Provider through each such date.

4. Forfeiture upon Termination of Status as a Service Provider. Notwithstanding
any contrary provision of this Award Agreement, and subject to all Applicable
Laws, if the Participant ceases to be a Service Provider for any or no reason,
the then-unvested RSUs awarded by this Award Agreement will thereupon be
forfeited at no cost to the Company and the Participant will have no further
rights thereunder.

5. Payment after Vesting.

(a) Any RSUs that vest in accordance with Section 3 will be paid in cash to the
Participant (or in the event of the Participant’s death, to his or her estate)
based on the value equivalent to the number of applicable whole Shares, provided
that to the extent determined appropriate by the Company, any Tax Liability (as
defined in Section 7) with respect to such RSUs will be paid by reducing the
amount otherwise payable to the Participant. Subject to the provisions of
Section 5(b), any payment to be made pursuant to the settlement of the vested
RSUs shall be paid in cash as soon as practicable after vesting, but in each
such case no later than the date that is two-and-one-half months from the later
of (i) the end of the Company’s tax year that includes the vesting date, or
(ii) the end of the Participant’s tax year that includes the vesting date, or
(iii) thirty (30) days following the Settlement Date.

(b) Notwithstanding anything in the Plan or this Award Agreement to the
contrary, if the vesting of the balance, or some lesser portion of the balance,
of the RSUs is accelerated in connection with the Participant’s termination as a
Service Provider (provided that such termination is a “separation from service”
within the meaning of Section 409A, as determined by the Company), other than
due to death, and if (x) the Participant is a “specified employee” within the
meaning of Section 409A at the time of such termination as a Service Provider
and (y) the payment of the value of such accelerated RSUs will result in the
imposition of additional tax under Section 409A if paid to the Participant on or
within the six-month period following the Participant’s termination as a Service
Provider, then the payment of the value of such accelerated RSUs will not be
made until the date six months and one-day



--------------------------------------------------------------------------------

following the date of the Participant’s termination as a Service Provider,
unless the Participant dies following his or her termination as a Service
Provider, in which case, the payment of the value of the vested RSUs will be
paid to the Participant’s estate as soon as practicable following his or her
death. It is the intent of this Award Agreement to comply with the requirements
of Section 409A so that none of the RSUs provided under this Award Agreement or
the payment issuable thereunder will be subject to the additional tax imposed
under Section 409A, and any ambiguities herein will be interpreted to so comply.
For purposes of this Award Agreement, “Section 409A” means Section 409A of the
Code, and any proposed, temporary or final Treasury Regulations and Internal
Revenue Service guidance thereunder, as each may be amended from time to time.

6. Payments after Death. Any payment to be made to the Participant under this
Award Agreement will, if the Participant is then deceased, be made to the
Participant’s designated beneficiary, or if no beneficiary survives the
Participant, administrator or executor of the Participant’s estate. Any such
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.

7. Withholding of Taxes. Notwithstanding any contrary provision of this Award
Agreement, the Company will have no obligation to make any payment in connection
with the vested RSUs, unless and until satisfactory arrangements (as determined
by the Administrator) will have been made by the Participant with respect to the
payment of income, employment and other taxes which the Company determines must
be withheld with respect to such payment (the “Tax Liability”).

The Participant acknowledges that the Company’s obligation to make payment in
connection with the RSUs shall be subject to satisfaction of the Tax Liability.
Unless otherwise determined by the Company, withholding obligations shall be
satisfied by having the Company or one if its Subsidiaries withhold the cash
otherwise payable to the Participant upon settlement of the vested RSUs;
provided that amounts withheld shall not exceed the amount necessary to satisfy
the Company’s tax withholding obligations. The Company or one of its
Subsidiaries may also satisfy the Tax Liability by deduction from the cash
compensation paid to the Participant by the Company or the Subsidiary.
Furthermore, the Participant agrees to pay the Company or the Subsidiary any Tax
Liability that cannot be satisfied by deduction from the cash compensation paid
to the Participant by the Company or the Subsidiary. If the Participant fails to
make satisfactory arrangements for the payment of any Tax Liability at the time
any applicable RSUs otherwise are scheduled to vest, the Participant will
permanently forfeit such RSUs and any right to receive payment thereunder and
the RSUs will be returned to the Company at no cost to the Company.

8. Rights as Stockholder. Neither the Participant nor any person claiming under
or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares.

9. No Effect on Service. The Participant’s service with the Company and its
Affiliates is on an at-will basis only. Accordingly, the terms of the
Participant’s service with the Company and its Affiliates will be determined
from time to time by the Company or the Affiliate employing or retaining the
Participant (as the case may be), and the Company or the Subsidiary will have
the right, which is hereby expressly reserved, to terminate or change the terms
of the service of the Participant at any time for any reason whatsoever, with or
without Cause.



--------------------------------------------------------------------------------

10. Address for Notices. Any notice to be given to the Company under the terms
of this Award Agreement will be addressed to the Company at 3003 Tasman Drive,
Mail Sort HA 200, Santa Clara, CA 95054, Attn: Investor Relations and Stock Plan
Administration Manager, or at such other address as the Company may hereafter
designate in writing.

11. Grant is Not Transferable. Except to the limited extent provided in
Section 6, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.

12. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Award Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

13. Plan Governs. This Award Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Award Agreement and one or more provisions of the Plan, the provisions of the
Plan will govern.

15. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any RSUs have vested). All actions taken
and all interpretations and determinations made by the Administrator in good
faith will be final and binding upon Participant, the Company and all other
interested persons. No member of the Administrator will be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan or this Award Agreement.

16. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.

17. Agreement Severable. In the event that any provision in this Award Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award Agreement.

18. Modifications to the Agreement. This Award Agreement constitutes the entire
understanding of the parties on the subjects covered. The Participant expressly
warrants that he or she is not accepting this Award Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Award Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Award Agreement,
the Company reserves the right to revise this Award Agreement as it deems
necessary or advisable, in its sole discretion and without the consent of the
Participant, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection to this
Award of RSUs.



--------------------------------------------------------------------------------

19. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to RSUs awarded under the Plan or future RSUs that
may be awarded under the Plan by electronic means or request Participant’s
consent to participate in the Plan by electronic means. Participant hereby
consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.
Electronic execution of this Award Agreement and/or other documents shall have
the same binding effect as a written or hard copy signature and accordingly,
shall bind the Participant and the Company to all of the terms and conditions
set forth in the Plan, this Award Agreement and/or such other documents.

20. Authorization to Release and Transfer Necessary Personal Information. The
Participant hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of his or her personal data by and
among, as applicable, the Company and the Subsidiaries for the exclusive purpose
of implementing, administering and managing the Participant’s participation in
the Plan. The Participant understands that the Company and the Subsidiaries may
hold certain personal information about the Participant including, but not
limited to, the Participant’s name, home address and telephone number, date of
birth, social security number (or any other social or national identification
number), salary, nationality, job title, number of Shares held and the details
of all Awards or any other entitlement to Shares awarded, cancelled, vested,
unvested or outstanding for the purpose of implementing, administering and
managing the Participant’s participation in the Plan (the “Data”). The
Participant understands that the Data may be transferred to the Company or any
of the Subsidiaries, or to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in the Participant’s country or elsewhere, and that the recipients’ country
(e.g., the United States) may have different data privacy laws and protections
than the Participant’s country. The Participant authorizes the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the sole purpose of implementing, administering and managing his or
her participation in the Plan, including any requisite transfer of such Data to
a broker or other third party assisting with the administration of RSUs under
the Plan or cash pursuant to the vesting of the RSUs may be deposited.
Furthermore, the Participant acknowledges and understands that the transfer of
the Data to the Company or the Subsidiaries, or to any third parties is
necessary for his or her participation in the Plan. The Participant understands
that Data will be held only as long as is necessary to implement, administer and
manage his or her participation in the Plan. The Participant understands that he
or she may, at any time, view the Data, request additional information about the
storage and processing of the Data, require any necessary amendments to the Data
or refuse or withdraw the consents herein by contacting his or her local human
resources representative in writing. The Participant further acknowledges that
withdrawal of consent may affect his or her ability to vest in or realize
benefits from the RSUs, and his or her ability to participate in the Plan. For
more information on the consequences of refusal to consent or withdrawal of
consent, the Participant understands that he or she may contact his or her local
human resources representative.



--------------------------------------------------------------------------------

21. Governing Law. This Award Agreement will be governed by the laws of the
State of California, without giving effect to the conflict of law principles
thereof. For purposes of litigating any dispute that arises under this Award of
RSUs or this Award Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of California, and agree that such litigation shall be
conducted in the courts of Santa Clara County, California, or the federal courts
for the United States for the Northern District of California, and no other
courts, where this Award of RSUs is made and/or to be performed.